                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MELISSA MUSKOPF,

                        Plaintiff,

 vs.
                                                                 No. 18-cv-1130-JPG-DGW
 NANCY A. BERRYHILL, Acting Commissioner
 of Social Security,

                        Defendant.

                                 JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United States

District Judge J. Phil Gilbert, the Commissioner’s final decision denying Plaintiff’s application for

social security benefits is AFFIRMED.

       Judgment is entered in favor of defendant Commissioner of Social Security and against

plaintiff Melissa Muskopf.

       DATED: June 21, 2019


                                                      Margaret M. Robertie,
                                                      Clerk of Court

                                                      BY:    s/Tina Gray
                                                               Deputy Clerk

Approved:

s/ J. Phil Gilbert
J. PHIL GILBERT
U.S. District Judge
